732



OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                     AUSTIN
733
734
735
                                                                       736
Honorable Arthur      B, Knlokerbooker,      Page 5


             a’ * ‘* and the Adjutant G&ma1 shell          not lease
       or, eubl9aso         Qroperty   tar    armory pukposee   in
                      “9 pelity
       or by any HIuaio            from any parson other than
       the Texas lfatlonel Qua14 Armory Board, 80 long es
       adequate faoilities      for suoh armory purpose& in or
       about suoh muniofpeltty are available for renting
       frC%I the.m~ti~ N~tiOIid     GWd AIYQOTY BOWFde”
              The widen4 purpose of this amendmentwe0 to streng-
then Artiola 5890b by giving the Ad utent General the express
right tQ 4XQeUte ~Oailetl With ti4 Nai tonal &lard Armory Board,
Sinoe the 8upreze Qourt had hqld in the fort Worth gavelry
Olub vi& Sheppard aees B,~JAxe, that he had no exsrese power
under the ,,atatute .80 do, ?&!t8, the. Legislature haa granted
the Xtatlondil Uuard Armory ‘Board the, power and authority to
do all that frr~neoeseary.to proviUa,the State with l&&ion&
Guard ArJne*ies. ‘POfurther thie purpose, the herd wee au-
thorized tb’borruw mosey; to ledge the rent pmrlte to
BBOUTB  euoh indebtedness, ,~SUO  ii pr~fita to btz~derived from
rentlng armorlob    to the StaCe within the lfinitatione    of our-
rent apprOQrfaCiOA#    n16deto said Board, and the Adjutant aen-
erel wea d@gimted      to aot, es the agent to oerry out the pur-
QOeeZ3iAt8Ad4d.
            .A~? YOUOVA see, the LegislatUre d&egeted broad
 power6 to. the Neti@    Guard Amtory Board, ~stld the oourte
.have given a.libairaJ oonatruotlW to the 80%.
             Ii, the ~Adjrit.cidS&neral waives~ hie rights or other-
wiee ~ieile. or r@‘uaes to lei@q or cub-lease a8 provided in Sub-
aeotion(l)of    stqeticq II~of   Aid&ale 5B90b, su re, then, Ln
anewe.r to pour g6ound.1   questioz, it is our OQ!in$oz that the
Texas Hetion~.Quq~~Armozg Board.would have the authority
to 8X&?lh~   e +a#'t;O     the.Bort;m~th.Qtqa3xy     Qlub, a private
oqporation,     a portlon~oi..t&s property t&at ia not raquired
by the T&as National. Quard, ~pxvided the leese,obtaihed          Iron
the Federal Qovelpmsnt authorised        the sub-lease, and provided
furthwr that it 14 dub-leaesd for its reasonable value.
            Th4 National Guard Armory Board fe authorized to
sub-rent to National GuaJ?~units, armory teoilities  a8 etat%d
In opinl.on No. O-5505 herewith ettaohed.




wPW1sl
Inol.